Citation Nr: 0010225	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  96-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for additional eye 
disability to include conjunctivitis, sick eye, virus and 
herpetic keratitis.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left eye evaluated as 10 percent 
disabling prior to April 9, 1999.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left eye with cataract, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission







ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1945.

The case is brought on appeal to the Board of Veterans' 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston.

An historical review of the record shows that in a rating 
decision of December 1949 the RO granted service-connection 
for residuals of shell fragment wounds to the left eye 
without residuals evaluated as noncompensable effective from 
February 7, 1947.  An eye disability diagnosed as contraction 
of visual fields bilateral was denied as not incurred or 
aggravated in service.  The veteran was notified of the 
decision but failed to file a timely appeal therefrom.

When this case was before the Board in June 1992, the Board 
granted an increased evaluation of 10 percent for the 
service-connected residuals of shell fragment wounds to the 
left eye under Diagnostic Codes 6009, 6079.  As discussed in 
great detail in that decision, the rating was based on 
ophthalmological assessments and the degree of visual 
impairment then demonstrated.



In the same June 1992 decision the Board remanded the then 
pending appellate issue of entitlement to service connection 
for an additional left eye disorder then primarily diagnosed 
as conjunctivitis, for development of the evidence and 
adjudication as delineated in some detail.  

(The issue of entitlement to direct and secondary service 
connection for an additional left eye disorder then variously 
diagnosed as conjunctivitis, sick eye and virus stemmed from 
an RO rating decision in January 1991 denying such claims 
from which the veteran filed a timely appeal.  Since such eye 
disorders were not topics for consideration in the prior 
unappealed RO rating decision of December 1949, they were 
considered by the RO and developed for appellate review on a 
de novo basis.)

In a letter to the veteran dated in October 1992, the RO 
inappropriately informed him that the 10 percent rating 
assigned for his residuals of shell fragment wound of the 
left eye by the Board's decision had been effectuated, and 
that this constituted "a full grant of the benefits sought on 
appeal".

The October 1992 letter to the veteran from the RO also made 
no mention of the other then still pending appellate issue of 
entitlement to service connection for additional left eye 
problems including conjunctivitis.  Moreover, the RO did not 
undertake any of the development required by the Board's 
remand of June 1992 with regard to the additional eye issues.

On August 11, 1995, the veteran reopened a claim of 
entitlement to an increased evaluation for service-connected 
residuals of shell fragment wounds to the left eye.

In October 1995, the RO denied the veteran's claim for an 
increased evaluation for service-connected left eye 
disability.  Following receipt of a timely notice of 
disagreement, the RO was issued a statement of the case on 
such matter.  He filed a timely substantive appeal.




In October 1997 the Board solely addressed for appellate 
review the issue of entitlement to an increased evaluation 
for residuals of shell fragment wounds to the left eye.  The 
case was remanded to the RO for additional development of the 
evidence including an examination by a VA ophthalmologist as 
well as for consideration of the United States Court of 
Appeals for Veterans Claims (Court) holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) and the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  Following the requested development 
the case was returned to the Board.

In December 1998 the Board noted that the outstanding pending 
issue of entitlement to service connection for additional 
left eye disability then characterized as cataracts as 
secondary to service-connected left eye disability was 
inextricably intertwined with the increased rating for 
service-connected left eye disability claim and remanded the 
case to the RO for additional development.

During the development of the veteran's claims the RO in a 
rating action of June 1999, expanded the grant of service-
connection for left eye disability to include traumatic 
cataract with increase evaluation of 20 percent effective 
April 9, 1999, the date of a VA eye examination wherein such 
finding along with increased visual impairment was first 
factually ascertainable.  The service-connected left eye 
disability was evaluated as 20 percent disabling (Diagnostic 
Code 6077). 

As the record shows that there are additional left eye 
disabilities for which service connection remains denied, and 
the 20 percent evaluation granted for service-connected left 
eye disability does not represent the maximum benefit 
authorized under the rating schedule, the issues as noted on 
the title page have been returned to the Board for appellate 
review.  



FINDINGS OF FACT

1.  Service connection has been established for residuals of 
a shell fragment wound of the left eye with traumatic 
cataract.

2.  The claim for service connection for additional left eye 
disability including conjunctivitis, sick eye, virus and 
herpetic keratitis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation. 

3.  Prior to a VA eye examination on April 9, 1999, the 
veteran's residuals of a shell fragment wound of the left eye 
were manifested by visual impairment correctable to 20/100; 
the nonservice-connected right eye is not blind.  

4.  It was first factually ascertainable that the service-
connected residuals of a shell fragment wound of the left eye 
included traumatic cataract manifested by visual impairment 
correctable to 20/200 when the veteran was examined by VA on 
April 9, 1999.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
additional left eye disability including conjunctivitis, sick 
eye, virus and herpetic keratitis syndrome is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria an evaluation greater than 10 percent prior 
to April 9, 1999 for residuals of a shell fragment wound of 
the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.383(a), 4.75-4.84(a), Diagnostic 
Codes 6009, 6079 (1999).  



3.  The criteria for an evaluation greater than 20 percent 
for residuals of a shell fragment wound of the left eye with 
cataract have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.383(a), 4.75-4.84(a), Diagnostic Codes 
6009, 6027, 6077 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for left eye 
pathology.  An eye examination for refraction in October 1942 
noted uncorrected and corrected far vision of 20/20 
bilaterally.  It was noted he had never worn glasses before.  
The November 1945 separation examination report shows the 
left eye was normal.  Visual acuity testing showed 
uncorrected vision of 20/30, bilaterally.  It was noted as 
medical history that four pieces of shrapnel were embedded in 
the left eye as a result of enemy action in March 1945.  
Three pieces were removed in March 1945, with one piece 
remaining embedded in the eyeball, causing occasional 
soreness.  Vision was reported to be good.  

An August 1948 VA post-service examination report shows the 
veteran complained of a shell fragment injury of the left eye 
in 1945.  A special eye examination revealed uncorrected 
vision of 20/20, bilaterally.  The examiner noted that the 
veteran feigned a marked sensitivity to light which had no 
pathological basis.  Diagnosis was no eye pathology.  Vision 
in both eyes was 20/20, uncorrected.  

An October 1945 private medical statement from C.A.H., M.D., 
shows the veteran complained of left temple pain at times 
bearing no relation to use of the eyes.  Uncorrected vision 
was 20/30 on the right and 20/40 on the left.  External right 
eye examination revealed normal lids and conjunctiva.  The 
cornea was clear.  The pupil was round, regular and reacted 
to light and accommodation.  


The left eye was the same as the right.  There was no 
evidence of a gunshot wound or operation scars.  Examination 
of the right fundus revealed clear media, round disc, good 
color, normal borders, blood vessels, macula and retina.  The 
left eye findings were the same as in the right eye.  Slit 
lamp examination revealed nothing unusual.  Following visual 
field testing the examiner noted he was unable to account for 
contracted fields and deficient vision unless it would be a 
central nervous condition.  

A November 1949 follow-up special VA eye examination report 
shows that visual field testing was inconsistent and 
unreliable in the veteran's case.  No eye pathology was 
evidenced objectively.  Uncorrected right eye vision was 
20/20.  Vision in the left eye was 20/25, uncorrectable.  

In December 1949 the RO granted service connection for injury 
to the left eye without residuals evaluated as noncompensable 
effective from February 7, 1947.  An eye disability diagnosed 
as contraction of visual fields bilateral was denied as not 
incurred or aggravated in service.  The veteran was notified 
of the decision but failed to file a timely appeal therefrom.  

The record shows that in an unappealed rating decision of 
April 1963 the RO denied direct service connection for a 
right eye disability claimed as glaucoma as not shown by the 
evidence of record.

An April 1966 VA eye examination report shows the veteran 
complained of intermittent, atypical pain in each eye of 
sudden onset and very brief duration.  The impression was a 
normal ocular examination, with the cause of the alleged 
bizarre pain unknown.  Visual acuity was 20/25 in each eye 
with no improvement on a pinhole. 


A December 1970 VA eye examination report shows uncorrected 
vision in the right eye was 20/200 and 20/100 on the left.  
Vision testing responses were noted to be inconsistent and 
suggestive of malingering.  The conjunctivas were quiet, 
bilaterally.  There were no lens changes in either eye.  The 
ocular media were clear bilaterally and fundus examination 
revealed pink disc bilaterally with normal appearing macula 
bilaterally and normal retinal findings.  Visual fields were 
inconsistent.  Acuity in the left eye was reported to be 
correctable only to 20/80 with essentially no correction.  
Corrected right eye vision was 20/60.  No specific findings 
could be found to account for the poor visual acuity in both 
eyes.  A report of a VA general medical examination at that 
time noted history of shell fragment wound of the left eye 
with no scar noted.  

The impression from a May 1976 VA eye examination was a 
normal eye examination with no sign or symptom of past 
intraocular foreign body as given by the history.  

In May 1989 the veteran complained of recurrent 
conjunctivitis in the left eye.  Provisional diagnosis was 
presbyopia/conjunctivitis.  A July 1989 VA follow-up eye 
examination report shows visual acuity in the left eye was 
reported to be correctable to 20/100.  The examination showed 
a fairly large, faint, anterior stromal scar of the left 
cornea and iron deposits at about the optical axis.  Vision 
in the nonservice-connected right eye was correctable to 
20/40. 

In a June 1992 decision the Board found it was possible that 
the decreased visual acuity in the left eye may be entirely 
due to the scar if there were no cataract in the left eye as 
the VA ophthalmologist seemed to indicate in the impressions 
listed on the July 1989 VA examination report.  Therefore, 
extending the benefit of the doubt to the veteran, the Board 
found that the degree of visual acuity in the service-
connected left eye warranted a 10 percent evaluation.  A 20 
percent evaluation was not shown to be warranted as the 
visual acuity in the left eye is not 20/200.  Nor did the 
evidence of record indicate active pathology associated with 
residuals of shell fragment wounds to the left eye.

In July 1992 the RO assigned a 10 percent evaluation for 
residuals of left eye injury effective from August 22, 1989, 
date of receipt of claim.  

On August 11, 1995 the RO received the veteran's reopened 
claim for an increased left eye disability evaluation.

An April 1996 VA eye examination report shows that the 
veteran was a 77 year-old individual with a history of some 
unknown type of malignancy involving his left kidney but with 
an otherwise unremarkable past medical history who presented 
with complaints of painless progress loss of vision in both 
eyes and difficulty with driving at night secondary to glare.

The veteran's past ocular history was remarkable for a 
shrapnel injury to his left orbit in World War II.  He stated 
that he had undergone removal of two pieces of shrapnel with 
one left in place in 1944.  He was uncertain whether the 
shrapnel injury involved the globe.  Medication consisted of 
artificial tears.

On examination the veteran was found to have a visual acuity 
at distance with correction of "21/100" on the right and 
20/60 on the left.  His distance visual acuity with this 
refraction was 20/50+2 on the right and 20/40 on the left.  
External examination was within normal limits, bilaterally 
(OU).  Motility examination revealed full versions, OU.  
Visual fields revealed 3-step, OU.  On slit lamp examination 
the veteran had bilateral small nasal pterygia.  The anterior 
segment was otherwise unremarkable.  The lens revealed 2+ 
nucleus sclerotic cataract, OU with 1+ posterior sclerosis on 
the right.  The cataracts were noted to be vacuolated, OU.  
Fundoscopic examination revealed a cup-to-disc ratio 0.1, OU 
within normal macula and periphery, OU.  No foreign body was 
noted intraocularly.  A B scan ultrasound was performed.  The 
left eye was within normal limits.  There was no foreign body 
noted on the B scan ultrasound.  Pressure by applanation and 
tonometry were 16 mm Mercury OU.

Assessment was visually significant cataract, OU; status post 
trauma, left eye in World War II with a history of shrapnel 
to the left orbit.  The examiner recorded that the veteran 
was unsure whether this involved the globe.  There was no 
evidence at this time for any intraocular foreign body or any 
prior intraocular foreign body of the left eye.  The plan was 
to send the veteran to the External Disease Clinic for 
consideration for cataract extraction in both eyes.

In July 1997 the veteran underwent removal of lens and 
replacement with artificial lens in the right eye for 
cataract.  

A March 1998 VA eye examination report shows that the veteran 
was well known to the Ophthalmology Clinic.  He currently 
reported having slightly blurry visual acuity in his left eye 
and an occasional foreign body sensation in his left eye.  He 
had a history of prior herpes simplex keratitis with 
resultant irregular astigmatism and corneal scarring in the 
left eye.  He reported that his medications included some 
unknown eye drops which he occasionally used for pain in his 
left eye. 

On examination the veteran had a distance visual acuity which 
was best correctable to 20/25 in the right eye and 20/100 
with pinholing in the left eye.  The near visual acuity was 
best corrected to Jaeger 1 in the right eye and Jaeger 7 in 
the left eye.  The veteran's current prescription was a pair 
of glasses measuring -1.50 sphere in the right eye and -5.25 
sphere in the left eye with an add of 3.0 in the right eye 
and 3.25 in the left eye.  Pupillary examination demonstrated 
pupils of 2 mm. in each eye which were round and reactive to 
light with no evidence of an afferent pupillary defect.  
Tonometry by applanation demonstrated pressures of 17 in each 
eye.  Motility examination demonstrated full versions with an 
orthotropic position. 

The visual fields are full to three-step confrontation in 
each eye.  Slit lamp examination demonstrated a cornea which 
had arcus, but was otherwise clear in the right and left eye 
cornea which demonstrated multiple areas of hazy epithelial 
changes present consistent with a history of HCV keratitis.  
The anterior chamber in each eye demonstrated no cell or 
flare present.  

The lens was a posterior chamber intraocular lens in the 
right eye.  The left eye demonstrated 2± nuclear sclerosis, 
as well as water vacuole change in the lens.  The 
conjunctivae, sclerae, lids and lashes were within normal 
limits in each eye.  Funduscopic examination demonstrated a 
cup-to-disc of 0.4 in the right eye and 0.3 in the left eye.  
The maculae, vessels, and periphery appeared to be within 
normal limits in the right eye.  In the left eye the macula 
and vessels appeared to be within normal limits; however, 
examination of the periphery was somewhat difficult due to 
the veteran being unable to follow commands to look in 
different directions and reporting that he felt as if the 
light might give him an "infection".  The impressions were 
corneal changes secondary to HCV keratitis in the left eye; 
cataract in the left eye, probably visually significant; 
refractive error and presbyopia; and pseudophakia in the 
right eye.

An April 1999 VA eye examination report shows the veteran was 
an 80-year-old individual who stated that he suffered a 
traumatic injury to the left eye during World War II.  He was 
injured with shrapnel in the left eye and claimed to have 
undergone repair at that time.  He stated that his vision had 
been poor since that time.  Additionally he had a history of 
recurrent herpetic keratitis (HSV) in the left eye.  This was 
recurrent and it had resulted in a residual scar in the left 
eye.  He was status post cataract extraction in the right eye 
from July 1997.  He stated that since his last examination he 
had not noted any new visual changes.  He noted an occasional 
foreign body sensation in the left eye.  For ocular 
medications he possibly used artificial tears but was unsure 
of the medication name.

On objective examination the veteran's best corrected visual 
acuity was 20/20 (minus 1 in the right eye) and 20/200 in the 
left eye.  This was with a manifest refraction of minus 
1.25+0.50 at 50 in the right eye and minus 5.25 in the left 
eye.  The pupils measured 2 mm bilateral to 1+ light response 
bilaterally.  There was no afferent pupillary defect 
bilaterally.  External examination was within normal limits.  
Motility examination was full.  Visual fields were full to 3-
step confrontation OU.  

Slit lamp examination revealed normal lids, lashes, 
conjunctivae and sclerae bilaterally.  The cornea in the 
right eye was notable for an arcus senilis.  The left cornea 
was notable for diffuse epithelial changes probably resultant 
from the HSV.  The anterior chamber was deep and quiet 
bilaterally.  The irides did not display any 
neovascularization bilaterally.  The lenses displayed a 
posterior chamber intraocular lens (IOL) which was in placed 
in the right eye.  The left lens was significant for a "2+ 
NSC with water vacuoles."  A dilated funduscopic examination 
revealed a cup to disc ratio of 0.4 in the right eye and 0.3 
in the left eye.  The macula, vessels and periphery were 
within normal limits bilaterally; however, the examiner noted 
this was very difficult to examine especially in the left eye 
as the veteran was very photophobic.

The examiner's assessment was that the veteran was status 
post cataract extraction in the right eye (pseudophakia.), 
had a history of herpetic keratitis in the left eye which had 
probably resulted in corneal epithelial changes in the left 
eye, had a cataract in the left eye which was probably 
visually significant especially given the water vacuole, and 
the veteran had relatively poor visual acuity in the left 
eye.  It was unclear whether the etiology was from the trauma 
that he sustained in World War II, herpetic keratitis, or the 
cataract in the left eye.  

In actuality, the decreased visual acuity was probably a 
result of a combination of these three factors.  The examiner 
noted that removal of the cataract in the left eye might 
result in improvement in the visual acuity; however, there 
was a significant chance that given the history of the injury 
and the keratitis in the left eye, cataract extraction would 
not lead to an improvement in vision.  He might have 
difficulty performing tasks that require binocular vision 
(for example, procedures that necessitate depth perception 
such as participating in certain sports, etc.).

The examiner noted that the veteran did not desire cataract 
extraction in the left eye given the possibility that his 
vision would not improve after this extraction.  The herpetic 
keratitis was not secondary to his traumatic injury during 
World War II.  

This herpetic virus was the same virus that caused cold sores 
in the mouth.  This could have been acquired at any time 
during his life time. 

In an addendum to the April 1999 examination based upon a 
review of the records the examiner noted that in terms of the 
possibility of association of other eye problems with the 
veteran's service-connected left eye disability, the left eye 
disability which was service-connected was that the left eye 
was involved in trauma and the veteran underwent an open 
globe repair for that trauma.  His other left eye problems 
included herpetic keratitis of the left eye as well as 
cataract on the left eye.  It was noted that there was a 
known association of trauma with cataract formation; however, 
there was no way to determine conclusively whether this 
veteran's cataract was specifically a result of his earlier 
trauma.  There was likely no association between his herpetic 
keratitis and his former trauma in the left eye.

It was recorded that the relationship between the conditions 
described were as above.  It was possible that the cataract 
was related to the history of trauma in the left eye.  In 
terms of the impact which the initial trauma had on the other 
eye disabilities, it was possible that the initial trauma 
could have made the veteran more likely to develop a cataract 
in the left eye.  This cataract, if impairing his vision, 
would have an impact on the patient's functional status.  It 
was unlikely that the initial trauma had any impact on the 
herpetic keratitis or vice versa.

The examiner noted that as stated above, it was possible that 
the injury to the left eye could have aggravated his other 
eye condition such as cataract of the left eye.  It was 
unlikely that it could have aggravated his conjunctivitis or 
keratitis.

The problems in the left eye likely did not affect the 
problems in the right eye.  The veteran did have a history of 
cataract in the right eye.  However, he had no known history 
of trauma to the right eye.  Therefore, that cataract was 
likely unrelated to the left eye problems.  The veteran, 
similarly, had no history of keratitis in the right eye.



Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
term "disability" as used in 38 U.S.C.A. § 1110, refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any disability impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
disability is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
an aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).




In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999); Collette v. Brown, 82nd 
F.3d, 389 (Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).


In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

For a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1999).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Entitlement to service connection for 
additional eye disability to include 
conjunctivitis, sick eye, virus and 
herpetic keratitis.

The Board recognizes that service connection has been 
established for residuals of a shell fragment wound of the 
left eye with traumatic cataract manifested by impaired 
vision.  A comprehensive review of the veteran's service 
medical records including a report of an examination in 
November 1945, for separation purposes, is silent for added 
left eye disability primarily diagnosed as conjunctivitis, 
sick eye, virus and herpetic keratitis.  Moreover, the 
numerous postservice clinical evidence of record dating from 
a VA eye examination in August 1948, with multiple interim VA 
eye examinations over the years, are silent for any 
identifiable additional left eye disabilities claimed as 
conjunctivitis, sick eye, virus and herpetic keratitis, if 
shown at all, until many years following separation from 
service.  

The Board may accept the veteran's contention that he 
developed additional left eye disability during his period of 
service in view of his combat status and application of the 
criteria pursuant to 38 U.S.C.A. § 1154(b).  However, 
regardless of the veteran's combat status, § 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service to succeed on the merits of a 
claim.  Kessel v. West, 13 Vet. App. 9, 17-19 (1999), Clyburn 
v. West, 12 Vet. App. 296, 303 (1999).

The veteran has undergone numerous comprehensive eye 
examinations since service, to include the April 1999 VA eye 
examination.  None of these examinations, nor does the 
evidentiary record in its entirety contain any competent 
medical opinion linking any additional left eye disability to 
service, or to the service-connected left eye disability to 
include aggravation.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); 
Allen v. Brown, 7 Vet. App. 439 (1995).  



The veteran presently maintains that he has additional left 
eye disability diagnosed as conjunctivitis, sick eye, virus 
and herpetic keratitis which began in service or are causally 
related to his service-connected left eye disability.  The 
Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Overall, there is no competent 
medical evidence of a pertinent present additional disability 
of the left eye which is linked to service or to the service-
connected disability of the left eye.

As competent medical evidence of additional left eye 
disability variously diagnosed as conjunctivitis, sick eye, 
virus and herpetic keratitis with a nexus to service or as 
secondary to the service-connected left eye disability has 
not been presented, the veteran's claim is not well grounded.  

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim of entitlement to 
service connection for additional left eye disability 
classified as conjunctivitis, sick eye, virus and herpetic 
keratitis is denied.  Edenfield v. Brown, 6 Vet. App. 432 
(1994).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir 1997); Epps v. Brown, 9 
Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F. 3d 1464 (Fed. Cir. 1997).


Increased Rating For Residuals of Shell 
Fragment Wound of the Left Eye with 
Cataract.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999) which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor. 38 C.F.R. § 4.3.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran is currently service-connected for residuals of 
shell fragment wounds to the left eye.  Residuals of shell 
fragment wounds are categorized as mild, moderate, moderately 
severe and/or severe and evaluated accordingly.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41  Evaluation includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  
See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54.

In that regard, the Board is aware that the rating criteria 
for missile injuries were changed, effective July 3, 1997. 62 
Fed. Reg. No. 106, 30235- 30240 (Jun. 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329 (1997); 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved).  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 Fed. 
Reg. No. 106, 30235-30237.

Unhealed eye injuries in chronic form are rated from 10 
percent to 100 percent based on impairment of visual acuity 
or field loss, pain, rest requirements or episodic 
incapacity.  An additional rating of 10 percent is awarded 
during continuous active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  Preoperative traumatic cataracts are 
also rated based on impairment of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6027 (1999).

Where defective vision in only one eye is the result of a 
service-connected disability, and the veteran is not totally 
blind, 38 C.F.R. § 4.14 (1999) precludes using defective 
vision in the nonservice-connected eye in determining the 
degree of disability from defective vision.  The nonservice-
connected eye must be considered normal or noncompensable.  
38 C.F.R. § 3.383 (1999).

In the instant case, the veteran suffered left eye trauma as 
a result of military service.  He still has good right eye 
vision.  Thus, he is evaluated based solely on his service-
connected left eye problems, with his right eye considered 
normal.  Id.

Any conflicts caused by the veteran's nonservice-connected 
right eye may be resolved by assuming that visual acuity in 
the nonservice-connected eye is 20/40 or better, when the 
veteran is not totally blind.  See 38 C.F.R. §§ 4.14, 3.383.

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (1999).  Loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 
one foot and when further examination of the eyes reveals 
that perception of objects, hand movements or counting 
fingers cannot be accomplished at three feet, and/or that 
lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than three feet being considered of negligible utility.  
38 C.F.R. § 4.79.  Corrected visual acuity of 20/40, or 
better, is not considered to be compensably disabling.  Id.

Vision of 20/100 in one eye with vision of 20/40 or better in 
the other eye warrants a 10 percent evaluation.  Vision of 
20/200 in one eye with vision of 20/40 or better in the other 
eye warrants a 20 percent evaluation.  Complete blindness in 
one eye, with only light perception, where visual acuity in 
the other eye is 20/40 or better, is 30 percent disabling.  
38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6077, 6079.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his left eye 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected left eye disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the December 
1998 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

On remand the veteran was accorded a contemporary 
comprehensive VA examination, and there is no indication that 
there are additional records which have not been obtained 
which would be pertinent to the present appeal.  Moreover, 
the record contains comprehensive VA eye examinations which 
provide an adequate basis upon which to consider the issues 
on appeal. 

The residuals of shell fragment wound of the left eye are 
without competent medical evidence of muscle, joint, bone or 
nerve involvement.  There is no evidence of foreign retained 
bodies in the left eye.  Rather, the service connected left 
eye disability is primarily manifested by impairment of 
vision.  In this regard, the Board notes that the evidence of 
record prior to a VA eye examination on April 9, 1999, 
clearly shows that the veteran's identifiable residuals were 
reliably shown to have been manifested by visual impairment 
consistent with correctable vision of 20/100, thereby meeting 
the pertinent criteria for the 10 percent evaluation in 
effect at that time under Diagnostic Codes 6009, 6079.  
Blindness in the right eye was not shown.  No increased 
evaluation is warranted prior to April 9, 1999 based on the 
clear facts of this case and the principles of reasonable 
doubt are not for application.  38 C.F.R. § 4.7.

Significantly, the Board notes that it was not until a VA eye 
examination on April 9, 1999 with pertinent medical opinions 
that it was first factually shown that the traumatic cataract 
of the left eye was likely etiologically related to the left 
eye trauma inservice along with objectively demonstrated 
correctable left eye vision of 20/200, thereby meeting the 
criteria for the next higher evaluation of 20 percent under 
Diagnostic Codes 6009, 6077.  

The Board finds the more recent examination results probative 
of the veteran's visual acuity, particularly considering 
prior evaluation conclusions to the effect that the veteran's 
objective visual findings were inconsistent with his 
subjective vision complaints.  Based on the above, the 
veteran is not blind in either eye, and thus warrants no more 
than a 20 percent evaluation based on decreased visual acuity 
in his left eye.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  
As there is no probative evidence of additional associated 
service-connected left eye defect, to include cosmetic 
disfigurement, diplopia or other eye disorder residual to the 
shell fragment wound, consideration of other diagnostic codes 
would not result in the assignment of a separate or increased 
evaluation.

Thus, although the Board has considered all potentially 
applicable diagnostic codes, an increased evaluation is not 
warranted in this case.  See Schafrath, supra.  The veteran 
is rated at the minimum 10 percent based on loss of visual 
acuity in the left eye.  38 C.F.R. § 4.84a, Diagnostic Codes 
6009, 6077.  No increased evaluation is warranted based on 
the clear facts of this case and the principles of reasonable 
doubt are not for application.  38 C.F.R. § 4.7.


Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board notes that in October 1997 this case was remanded 
to the RO for additional development of the evidence as well 
as consideration of the provisions of 38 C.F.R. 
§ 3.321(b)(1).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  His service-connected 
left eye disability has not required frequent inpatient care, 
nor is shown to have markedly interfered with any employment.  
The veteran is not shown to have had any recent pertinent 
treatment.  Having evaluated the record with these mandates 
in mind, the Board finds no basis for any action on this 
question.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for additional eye 
disability to include conjunctivitis, sick eye, virus and 
herpetic keratitis, the appeal is denied.

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left eye evaluated as 10 percent 
disabling prior to April 9, 1999 is denied.


Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left eye is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 28 -



- 1 -


